                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

MARY BLACKWELL-WILSON,                    )
                                          )                  Case No.
        Plaintiff,                        )             5:19-cv-00273-JMH
                                          )
v.                                        )            MEMORANDUM OPINION
                                          )                 AND ORDER
SYNCHRONY BANK, et al.,                   )
                                          )
        Defendants.                       )

                                         ***
        This   matter    is    before    the       Court   on   the   Plaintiff   Mary

Blackwell-Wilson’s Notice of Voluntary Dismissal of Defendant

Credit Clearing House America, Inc., pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A), in the above-captioned matter.                        [DE

28].     This Court construes the Plaintiff’s Notice, [id.], as a

motion for such relief.               As this Court has repeatedly held,

dismissal of claims against individual parties in an action is not

appropriate under Rule 41(a). For the reasons stated herein below,

and     the    Court    being     otherwise          sufficiently      advised,    the

Plaintiff’s motion [DE 28] is DENIED.

                          I.     PROCEDURAL BACKGROUND

        On July 10, 2019, the Plaintiff, Mary Blackwell-Wilson, filed

this     action   against       six     (7)       defendants    generally   alleging

negligence and defamation claims, as well as both negligent and

willful violations of the Fair Credit Reporting Act, 15 U.S.C. §

1681.     [DE 1].       On August 21, 2019, Blackwell-Wilson filed the


                                              1
instant notice of dismissal of Defendant Credit Clearing House of

America, Inc. [DE 28].   Blackwell-Wilson’s notice seeks to dismiss

all claims against Defendant Credit Clearing House of America,

Inc., with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)-(B).

[DE 28].   However, the notice/motion does not request disposal of

the entire action. For this reason, as discussed below, Blackwell-

Wilson’s notice/motion must necessarily fail.

                           II.   Analysis

     Here, Plaintiff, Mary Blackwell-Wilson, moved to dismiss

using notice of voluntary dismissal under Rule 41(a)(1)(A)(i).

Generally, Fed. R. Civ. P. 41(a)(1)(A)(i) allows dismissal of an

entire action without court order through a notice of dismissal

before an opposing party serves either an answer or motion for

summary judgment.

     However, in the Sixth Circuit, a plaintiff may only dismiss

an “action” using Rule 41(a)(1)(A) and an “action” is interpreted

to mean the “entire controversy.”       Philip Carey Manufacturing

Company v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961).   While some

Circuits disagree with the Sixth Circuit’s interpretation of Rule

41(a), this Court is bound by Sixth Circuit precedent.         See

Preferred Care, 326 F.R.D. at 464; see, e.g., Van Leeuwen v. Bank

of Am., N.A., 304 F.R.D. 691, 693–94 (D. Utah 2015) (discussing

the circuit split and citing cases).   Here, the Plaintiff does not

seek dismissal of the entire action, but rather only one defendant.

                                  2
[DE 28].     As Blackwell-Wilson’s notice of dismissal would not

extinguish this action as to all defendants, granting Plaintiff’s

notice/motion under Rule 41 would be inappropriate.

     The Sixth Circuit has made clear the appropriate rule under

which a party may dismiss a single defendant – Rule 21. See Taylor,

286 F.2d at 785 (“we think that [Rule 21] is the one under which

any action to eliminate” a single defendant should be taken); see

also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266(6th Cir. 2003),

overruled on other grounds by Blackburn v. Oaktree Capital Mgmt.,

LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson v. Brakebill,

No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn. Jan. 30, 2017)

(“Rule 21 is the more appropriate rule”); Lester v. Wow Car Co.,

Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2 (S.D. Ohio May

16, 2012) (“the Sixth Circuit has suggested that dismissal of an

individual party, as opposed to an entire action, is properly

conducted pursuant to Rule 21, not Rule 41”); Warfel v. Chase Bank

USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2 (S.D. Ohio Feb.

10, 2012).

     In filing the subject notice/motion, which seeks to dismiss

a single defendant, the Blackwell-Wilson has failed to move under

the appropriate Federal Rule of Civil Procedure.        This Court

disinclined to construe the joint stipulation/motion under Rule 41

as a motion under Rule 21.     As a result, and the Court being

otherwise sufficiently advised, IT IS ORDERED that Blackwell-

                                3
Wilson’s Notice/Motion for Voluntary Dismissal [DE 28] be, and

hereby is, DENIED.

    This the 22nd day of August, 2019.




                               4
